Name: Commission Regulation (EEC) No 2373/90 of 13 August 1990 introducing a countervailing charge on table grapes originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 90 Official Journal of the European Communities No L 219/41 COMMISSION REGULATION (EEC) No 2373/90 of 13 August 1990 introducing a countervailing charge on table grapes originating in Cyprus THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas, in accordance with Article 3 (1 ) of Regulation (EEC) No 21 18/74 of the Commission (*), as last amended by Regulation (EEC) No 3811 /85 (*), the prices to be taken into consideration must be recorded on the repre ­ sentative markets or, in certain circumstances, on other markets ; Whereas, for table grapes originating in Cyprus the entry price calculated in this way has remained at least ECU 0,6 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these table grapes ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 f), as last amended by Regula ­ tion (EEC) No 2205/90 (8),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables (l), as last amended by Regulation (EEC) No 1 193/90 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; HAS ADOPTED THIS REGULATION Whereas Commission Regulation (EEC) No 891 /90 of 6 April 1990 fixing for the 1990 marketing year the reference prices for table grapes (3) fixed the reference price for products of class I at ECU 51,92 per 100 kilo ­ grams net for the period 20 July to 31 August 1990 ; whereas this price was adjusted by Commission Regula ­ tion (EEC) No 1484/90 (4) ; Article 1 A countervailing charge of ECU 1,40 per 100 kilograms net is applied to table grapes (CN codes 0806 10 15 and 0806 10 19) originating in Cyprus. Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Article 2 This Regulation shall enter into force on 1 5 August 1 990. (') OJ No L 118, 20 . 5. 1972, p. 1 . V) OJ No L 119, 11 . 5. 1990, p. 43 . (0 OJ No L 220, 10 . 8 . 1974, p. 20 . ( «) OJ No L 368, 31 . 12. 1985, p. 1 . O OJ No L 164, 24. 6. 1985, p. 1 . ( ») OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ Np L 92, 7. 4 . 1990, p. 33 . (4) OJ No L 140, 1 . 6. 1990, p. 90 . No L 219/42 Official Journal of the European Communities 14. 8 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission